DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. In particular, because the claims are narrative in form it is unclear the exact structure that is required by the claim. 
For example, the following issues are found in the claims (this list is not exhaustive but merely illustrative of some indefinite language within the claims):
Claim 1 the following limitations lack proper antecedent basis: line 9 “The back plate clamp”; line 9/10 “the receiver front plate and rear plate; line 10 the receiver center case; line 10 “the safe carry bar receiver”; line 14 “the carry height”; line 15 “the safe carry bar receiver”; line 17 “the receiver back plate”; line 26 “the bottom of the wheels”.

Claim 1 also recites alternate versions/embodiments of the device within the same claim (see lines 28 and 33) rendering it unclear what version and what structure of each “version” is required by the claims. 
Given the overall narrative nature of the claims it is entirely unclear what specific structure of the device is required by the claim. Applicant is advised to look at the claims of the cited patents for examples of how claims are typically formatted and used to distinctly define the elements of the device. 

Response to Arguments
Applicant's arguments filed 3/11/22 have been fully considered but they are not persuasive. Applicant notes various amendments to the claims in response to the non-final office action but the amendments do not obviate the 112(b) rejections because the claims are still replete with indefinite language. Because the claims are so indefinite, Examiner is unable to specifically apply any prior art rejections. Applicant is again advices to employ the services of a registered patent agent or attorney. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588.  The examiner can normally be reached on Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/COREY N SKURDAL/               Primary Examiner, Art Unit 3734